DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject matter eligibility determinations under 35 U.S.C. 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf
An update to this guidance from July 2015 can be found at: 
http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf
	Based upon consideration of all the relevant factors with respect to the claims as a whole, Claims 1-11 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.
	Although the claim(s) are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition satisfying Step I of an eligibility analysis), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S. Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct.,June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L.L.C. v Sun Life Assur. Co. of Canada (U.S.), --F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed 
	The 2014 Interim Guidance outlines Steps 2A and 2B (equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
	Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed. Examples of abstract ideas include: 
	a. Fundamental economic practices; 
	b. Certain methods of organizing human activities; 
	c. An idea "of itself" and 
	d. Mathematical relationships/formulas.
	Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another.
	Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.	Non-limiting or non-exclusive examples of limitations which qualify as "significantly more" include:	e. 	Improvements in another technology or technical field;
	j.	Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Non-limiting or non-exclusive examples of limitations which fail to qualify as "significantly more" include:	k.	Adding the words "apply it" (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer;	l.	Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are wall-understood, routine, and conventional activities previously known in the art;	m.	Adding insignificant extra solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;	n.	Generally linking the use of the judicial exception to a particular technological environment or field of use.
	In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea, that is certain methods of organizing human activities for playing a card and board game, without any limitation(s) which qualify as "significantly more" than the abstract idea itself.
	Under Step 2A, the Examiner deems at least the recitations of one or more decks of playing cards, tokens, board, etc., to be directed to certain methods of organizing human activities for playing a game of chance.

The claims, when analyzed as a whole, are also held to be non-statutory because they are considered to be drawn to an abstract idea, that is Fundamental economic practice since the claim recites the limitations " one or more tokens", which the Court determined that wagering games involving the use of playing cards were abstract ideas. In In re Smith the invention centered on a “Blackjack Variation” that included dealing physical playing cards, calculating card totals, and resolving wagers. The Court stated “we conclude that Applicant’s claims, directed to rules for conducting a wagering game, compare to other “fundamental economic practice[s]” found abstract by the Supreme Court. See id. As the Board reasoned 
	Consequently, the claims lack an inventive concept that would transform them into patent- eligible application of the incorporated abstract idea. 

3.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
                                        Machine or Transformation Test
For a process (method) claim to be statutory subject matter, the process must:
(1) be tied to another statutory class (such as a particular machine or apparatus), or 
(2) provide transformation of the underlying subject matter (such as an article or materials) to a different state or thing.  
Process claims tied to a machine or apparatus must positively recite the other statutory class (the machine or apparatus) to which it is tied, for example by identifying the machine that accomplishes the method steps.  
Process claims providing transformation must positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state. 
 If the claimed method is determined to be a statutory subject matter eligible process, then it must be determined whether the claimed invention falls within a judicial exception (law of nature, natural phenomena or abstract idea).  If the claimed judicial exception is practically applied, then the claimed invention is statutory.  Practical application can be realized in one of two ways: 
machine or apparatus impose a meaningful limit on the claim’s scope? Does use of the machine or apparatus involve more than insignificant extra-solution activity?  
(2) Does the transformation impose a meaningful limit on the claim’s scope? Does the transformation involve more than insignificant extra-solution activity?   
See In re Bilski, 545 F.3d 943, 88 USPQd 1385 (Fed. Cir. 2008), and see MPEP 2106, subsections IV.C.2.  
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process (method steps), and not merely be an object upon which the process operates.  The claims should be clear as to how the machine or apparatus implements the process, rather than simply stating “a machine implemented process”. The claimed apparatus of “cards” is merely an object upon which the process (method steps) operates, and does not by itself implement the process (method steps).  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.
Also, there is no transformation in these claims. The above recited steps do not transform the “cards” into a different state or thing.  The above recited steps only move the cards from one place to another, the cards remain the same and do not transform into a different deck of cards.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,549,185. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a card game comprising numbered cards arranged in a deck, the deck comprising a plurality of numbered cards with indicia representing a territorial expanse and also non-territorial indicia, wherein the numbers order the cards consecutively, a board dynamically assembled during game play comprising the numbered cards and forming a contiguous territorial expanse comprising the portions of the board made up of the numbered cards with indicia of territorial expanse, one or more tokens, each representing a player’s character, placed on the territorial expanse (see claim 1 of US Patent No. 10,549,185).

This is therefore an obviousness-type double patenting rejection. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 3-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2011/0227286) in view of Dresser (US 5,224,711).
Regarding claims 1 and 10: Davies discloses numbered cards arranged in a deck, the deck comprising a plurality of numbered cards with indicia representing a territorial expanse and also non-territorial indicia, wherein the numbers order the cards consecutively, (see abstract; figure 2; paragraphs [0020]-[0024], showing a plurality of sets of cards including both numbered cards and movement cards).
However, Davies does not explicitly disclose a board dynamically assembled during game play comprising the numbered cards and forming a contiguous territorial expanse comprising the portions of the board made up of the numbered cards with indicia of territorial expanse, one or more tokens, each representing a player’s character, placed on the territorial expanse. 
In an analogous invention, Dresser teaches a board dynamically assembled during game play comprising the numbered cards and forming a contiguous territorial expanse comprising the portions of the board made up of the numbered cards with indicia of territorial expanse, one or more tokens, each representing a player’s character, placed on the territorial expanse (see abstract; figures 1-5; column 2, lines 8-64, showing a board dynamically assembled by a sequence of motion, where the player is able to effectively simulate a board by adding plurality of cards in sequence as desired by the player).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Davies’ board game and method of playing as taught by Dresser’s sequence of motion board game for the purpose of providing a dynamically created, assembled, and played board game, where players determine and decide what unique direction they want to go in the board game. This yields the expected result of increasing the player's enjoyment and satisfaction of the game by providing unique and personalized outcomes to the game play.

Regarding claim 3: Davies discloses wherein the numbered cards showing indicia representing a territorial expanse may be either permanently or temporarily placed in the board (see figures 1 and 3, showing cards that are removable and can be placed on the board during game play).



Regarding claim 5: Davies discloses wherein the non-territorial indicia of the numbered or non-numbered cards indicate at least one of the following: an event inflicted upon a character; actions that a character may voluntarily choose to perform; food that may be used by a character; the physical status of a character; the stamina level of the characters encounter with places, obstacles, or persons; items and/or weapons that a character may use from an inventory; Resources that a character may use; skills or characteristics of the character; experience points that may be collected by the characters; or a problem that the character must resolve (see paragraph [0009], showing indicia such as jump indicia indicating actions that a character may perform).

Regarding claim 6: Davies discloses wherein the characters may act together or independently (see paragraph [0009], showing character acting independently in a jump move). 

Regarding claim 11: Davies discloses where the non-numbered cards comprising the board are removable from the board during game play (see figure 1, showing cards that are removable from the board during game play).


s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2011/0227286) in view of Dresser (US 5,224,711) and further in view of Alhazza (US 8,678,392).
	Regarding claims 8 and 9: Davies and Dresser discloses the invention substantially as claimed. 
	However, they do not explicitly disclose further comprising at least one discard deck for the non-numbered cards; place on a computer or other virtual environment the depicts cards and the tokens on a screen; wherein a player’s decision can result in the permanent removal of one or more cards from the game, such that the options presented by the removed card will not be available later in during that same game.
	In an analogous invention, Alhazza teaches further comprising at least one discard deck for the non-numbered cards (see column 2, lines 10-60); place on a computer or other virtual environment the depicts cards and the tokens on a screen (see column 10, lines 54-66); wherein a player’s decision can result in the permanent removal of one or more cards from the game, such that the options presented by the removed card will not be available later in during that same game (see column 2, lines 38-45, showing cards being withdrawn and placed in discard pile).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Davies’ board game and method of playing and Dresser’s sequence of motion board game as taught by Alhazza's card game and method for playing the same, for the purpose of having the opportunity to implement and play the card game on a computer device, while providing a discard deck and a feature to permanently discard cards. This yields the expected result of providing users with more options and features for game play.  

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2011/0227286) in view of Dresser (US 5,224,711) and further in view of Helava et al (US 2014/0274283).
	Regarding claim 8: Davies and Dresser discloses the invention substantially as claimed. 

	In an analogous invention, Helava et al teaches including a save system that allows player to cease play and begin play again at a later time, the save system comprising separately stacking the different types of cards into decks (see paragraph [0016], showing the process of saving a game to be resumed at a future time).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Davies’ board game and method of playing and Dresser’s sequence of motion board game as taught by Helava’s game feature for the purpose of allowing a user save a progress of a game so as to be resumed at a future time. This yields the expected result of providing an option for a player to save the gameplay progress thereby increasing the player’s satisfaction in the game. 

Allowable Subject Matter
13.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Howard discloses victory – the journey of life board game and method of play.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/
Primary Examiner, Art Unit 3714